Appeal and cross appeal from an order of the Supreme Court, Cayuga County (Kenneth R. Fisher, J.), entered July 31, 2009 in a breach of contract action. The order denied the motion of defendants to dismiss the complaint and to vacate the default judgment against defendant Luca Turilli.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on May 3 and June 1, 2010,
It is hereby ordered that said appeal and cross appeal are unanimously dismissed without costs upon stipulation. Present—Centra, J.P., Peradotto, Lindley, Sconiers and Gorski, JJ.